Karen Angelini, Justice,
Dissenting.
Because I believe the record supports the trial court’s findings, and because I believe Appellant Vanessa Cameron failed to satisfy her burden of showing that voir dire was not open to the public, I respectfully dissent.
The facts of this case are set out in Cameron v. State, 490 S.W.3d 57, 65-67 (Tex. Crim. App.) (op. on reh’g), cert. denied, — U.S. -, 137 S.Ct. 95, 196 L.Ed.2d 38 (2016), and need not be restated. See also Cameron v. State, 415 S.W.3d 404, 415-19 (Tex. App.—San Antonio 2013) (Angelini, J., dissenting).
In Cameron, 490 S.W.3d at 68, the Texas Court of Criminal Appeals reiterated that in determining whether a defendant’s right to a public trial under the Sixth Amendment to the Constitution has been violated, a reviewing court must employ a two-step process. First, a reviewing court must decide whether the defendant met *582her burden of showing “the trial was, in fact, closed to the public.” Id. (citing Lilly v. State, 365 S.W.3d 321, 331 (Tex. Crim. App, 2012)); see id at 69 (clarifying that “the burden to show that a trial is closed to the public is on the defendant”). Second, if the defendant met her burden of showing her trial was closed to the public, “the reviewing court then must decide whether the closure was proper.” Id. at 68 (emphasis in original).
In Cameron,- 490 S.W.3d at 70, the Texas Court of Criminal Appeals also clarified the standard of review applicable to public-trial claims. According to the court, “the question of whether a defendant’s trial was closed to the public is a mixed question of law and fact that does not turn on credibility and demeanor.” Id. “[W]hen dealing with the Sixth Amendment right to a public trial, deferring to the court’s findings of fact that are supported by the record is a necessary prerequisite before an appellate court can resolve whether a defendant met [her] burden to show [her] trial was closed to the public based on the totality of the evidence, and then the ultimate legal question of whether a defendant’s public-trial right was violated.” Id.
In this case, the trial court made sixteen findings of fact:
1. The Court never ruled that observers were excluded from the voir dire dr any other part of the trial in this case.
2. The defense attorney in this case seemed intent on objecting' to a ruling that was not made (members of the public were not excluded from watching voir dire proceedings), and he did not seem serious about bringing members of the defendant’s family or her friends back into the courtroom to observe.
3. Prior to the venire panel entering the courtroom, the defense attorney never requested the Court to allow him to go outside and bring the defendant’s family and friends into the courtroom; nor did he ask for a break to call family and friends to come -into the courtroom. The Court made it clear that the public was not excluded from the courtroom.
4. The Court offered to open up the doors in the back of the court and let the public observe from the hall area.
5. The Court attempted to find places for the public to observe from.
6. Suggestions were offered to the attorney'for the defense regarding placement of observers, both on and off the record.
7. Both on and off the record, suggestions were requested from the defense attorney as to where he would like the observers to be placed in the courtroom.
8. Besides the time when the Court’s bailiffs cleared the courtroom to bring the venirepanel in and get the panel seated, on two other occasions (one involving a venireman' who had a medical episode and another involving a security alarm) the courtroom had to be cleared again.
9. No court personnel ordered observers to leave the courthouse.
10. The Court did not order the bailiffs or anyone else to .tell spectators to leave the courtroom.
11. The Court did not order the bailiffs or anyone else to tell spectators to leave the courthouse.
12. The bailiffs did not tell spectators that they should leave the courthouse.
*58313. The bailiffs did not tell spectators that they would not be allowed to watch the proceedings.
14. If observers had entered aftér the jury panel was seated, they would have been allowed back in the courtroom by the Court during the proceedings in this case.
15. Prior to voir dire in this case, the Court’s bailiffs cleared the courtroom in order to make room to bring the venire, panel into the courtroom and to get them organized and seated, but they did not tell any spectators that they were
. - not allowed to watch the voir dire or any other part of the proceedings in this case.
16. During other trials in the past, including during- voir dire proceedings, the 379th Court has had spectators in the courtroom.
(emphasis in original). Thus, the trial court found that, based on the record and its own recollection, the courtroom had been cleared for short periods of time to allow the venire panel to be seated, during a medical emergency, and during a fire alarm. At oral argument, defense counsel conceded that the trial court could properly clear the courtroom for short periods of time under' such circumstances. The trial court found that while the bailiffs did clear the courtroom to allow the venire panel to be seated, they did not tell spectators that they were excluded from watching the proceedings. The trial court also found that defense counsel “seemed more intent on objecting to a ruling that was not made (members of the public were not excluded from watching voir dire proceedings),” and “did not seem serious about bringing members of the defendant’s family or her friends back into the courtroom to observe.” The record supports the trial court’s findings.
In support of the conclusion that the trial court’s findings are not supported by the record, the majority opinion point's to thirteen affidavits that were attached to Cameron’s motion for new trial. Eleven of these affidavits are almost identical and state in pertinent part:
Around 10:30 a.m., the jury trial was get to begin. I walked into the courtroom along with other friends and relatives, and noticed that the gallery in the courtroom was about a quarter full,.,. Before we could sit down completely, the courtroom bailiff, one of the deputies assigned to the 379th District Court, approach[ed] our group that just entered and said in a loud authoritative voice that we all needed to clear the courtroom. The bailiff ejected our entire group and the general public and the entire -gallery was cleared. The bailiff told us that a jury panel was going to come up and that they needed the -gallery space for the panel and that unless you were a panel member, you could not be in the courtroom. I watched the bailiff usher everyone out of the courtroom, even though we came downtown just to see jury selection. We were not allowed in the courtroom during this time and no member of the public, other than panel members, entered the courtroom, it seemed. This was upsetting to me to be ejected in this, manner and excluded from the courtroom. I thereafter left the courthouse since it was apparent that we were not going to be let into the courtroom. I never, did see-jury selection in the case and do. not know what happened in that courtroom after- the bailiff excluded me.
(emphasis added). Another affidavit by Cameron’s mother, who is a sergeant in the San Antortio Police Department, is identical to the. statements above, but also adds the-following:
*584I later asked the bailiff that morning [whether] I could enter the courtroom and just sit on the floor and was told that there was no room and that I was not permitted in the courtroom. I thereafter left the courthouse, as did the other relatives and friends, since it was apparent that we were not going to be let into the courtroom. I later learned that the court was willing to allow me personally to enter the courtroom and watch the remainder of voir dire in the afternoon, but I had already left the courthouse by that point and there was not going to be any allowance for the rest of our family or Vanessa’s friends or the general public. I never did see jury selection in my, daughter’s case and do not know what happened in that courtroom after the bailiff excluded me.
Paul J. Goeke, a criminal defense attorney not associated with Cameron’s case, affirmed that he saw the bailiff, Joe Gaska, approach a group of people who had just entered the courtroom and “in a loud, authoritative voice” order the entire gallery cleared. Goeke affirms that the “bailiff told the gallery that a jury panel was going to come up and that they needed the gallery space for the panel and that unless you were a panel member, you could not be in the courtroom.” A final affidavit by Tonya Kersey affirms, “Around 4 p.m., I arrived and I was told that I could not come into the courtroom and so I waited outside until the jury selection was over. I tried to go into the courtroom when the jury was being picked, but they wouldn’t let me.”
The State filed a response to Cameron’s motion for new trial and attached its own affidavits. Joe Gaska, one of the bailiffs, affirmed in pertinent part:
Jury selection began in Vanessa Cameron’s case on February 21, 2012. In addition to our regular docket that morning, there were at least fifteen or twenty other people in the courtroom. When it came time to bring in the jury panel, I announced to all people in the court that we had to bring a jury panel of sixty-five people into the courtroom. I never said that no one could come back into the courtroom. I never told anyone to leave the courthouse.
I read Paul Goeke’s affidavit wherein he states that I said “unless you were a panel member, you could not be in the courtroom.” This is contrary to what I said. Goeke’s statement insinuates I was telling people in the courtroom they had to leave unless they were on the jury panel. I would never make such [a] statement because as bailiffs, we actually escort the jury panel into the courtroom. There would be no opportunity for jury panel members to be in the courtroom at the time I am preparing for them to come in by placing jury numbers in the seats and so forth. Thus I would not address jury panel members that were not even in the courtroom. Standard procedure in the 379th District Court is to clear the courtroom to let jurors be seated. Then for many trials we have placed chairs along walls to make seating available for the public and the defendant’s family and friends. This particular defendant, Vanessa Cameron, had so many spectators that I recall the Court told her attorney he could open the doors and let the jurors stand in the hall to observe. I believe he was referring to the foyer. The foyer is basically a little hall/room about 8 feet by 8 feet right outside the back of the courtroom. This foyer connects the main hallway of the courthouse to our courtroom.
Although I do not remember when the conversation took place, I do remember being approached by Sylvia" Cameron, the mother of the defendant. This possi*585bly could have been when we were on a break from the voir dire due to an event where EMS was present. The courtroom was very crowded with veniremen, and one of the venire members experienced an episode requiring medical attention. When Sylvia Cameron asked if she could sit on the floor, I took it as a sarcastic remark from her, not as a serious request, and I was probably dismissive when I responded to her. My response to her was probably in the negative due to the attitude she displayed to me when she made the request.
Sylvia Cameron is a Sergeant with the San Antonio Police Department and her daughter was on trial for murder. I suspected that she would know that, in such a situation, it is a security risk to have individuals sitting on the floor where they might be out of sight of bailiffs. As a peace officer she is able to carry weapons in the courthouse. I certainly could not have her sitting out of sight, on the floor, potentially carrying a weapon which her daughter (defendant Vanessa Cameron — on trial for murder) probably knew about and could potentially reach during voir dire or any other time during the trial.
(emphasis in original). Also attached was an affidavit by Richard Villarreal, a bailiff, who affirmed that to his knowledge, “no one was excluded from the courtroom with the intention of not being allowed to watch the trial, including voir dire.”
Unlike the majority, I cannot conclude based on these affidavits that the record affirmatively shows no member of the public was allowed back into the courtroom such that no deference should be given to the trial court’s findings. As noted in my previous opinion, I believe that the record is silent on many factual considerations. See Cameron, 415 S.W.3d at 420 (Angelini, J., dissenting). However, because it is Cameron’s burden to show the courtroom was closed to the public, this silence in the record weighs against Cameron and in favor of deferring to the trial court’s findings. Therefore, I would hold that Cameron did not meet her burden of showing that the courtroom was closed to the public.
Further, because I believe the trial court correctly denied Cameron’s motion to suppress and did not abuse its discretion in admitting rebuttal evidence of an alleged prior solicitation, I would affirm the judgment of the trial court.